FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2013 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS Item 1 Translation of letter to the Buenos Aires Stock Exchange dated April 3, 2013 TRANSLATION Autonomous City of Buenos Aires, April 03, 2013 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref: Incident at the La Plata Industrial Complex Dear Sirs: The purpose of this letter is to comply with the requirements of Article 23 of Chapter VII of the Buenos Aires Stock Exchange Regulations. In that connection, please be advised that on April 2, at approximately 8:00 PM, there was a fire in the Coke A oven in the Topping C distillation unit of the La Plata Industrial Complex, as a result of complications generated by the storm that took place in the cities of La Plata, Berisso and Ensenada. Currently, the fire has been contained, refining activity is temporarily suspended and technical personnel are currently assessing the situation with the goal of defining a plan for the resumption of refining activities, the date for which resumption has not yet been defined. Yours faithfully, Gabriel E. Abalos Market Relations Officer YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date:April 3, 2013 By: /s/ Gabriel E. Abalos Name: Title: Gabriel E. Abalos Market Relations Officer
